Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The column and line numbers referred to in the request for certification of correction do not match the issued patent.  Thus making the corrections request by applicant would result in further errors.  In particular:
The text that the request states begins at column 7 line 41 actually begins at line 31.
The text that the request states begins at column 10 lines 20, 25, 35, and 39 actually begins at lines 22, 29, 33, and 38 respectively.

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644